         Case 1:11-cv-07913-RA-SDA Document 312 Filed 08/05/21 Page 1 of 1

                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE FILED:

 FRANK MAZZOCCHI,
                             Plaintiff,
                                                                No. 11-CV-7913 (RA)
                        v.
                                                                        ORDER
 WINDSOR OWNERS CORP., et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On August 2, 2021, the Court ordered the parties to appear for a status conference today,

August 5, 2021 at 9:00 a.m., at which time it intended to rule on Defendants’ pending motion for

summary judgment and Plaintiff’s pending motion for reconsideration. Dkt. 311. Plaintiff’s

counsel failed to appear at this conference. The Court hereby denies both motions in their

entirety. As it was unable to do so today, the Court will state its reasoning at the next

proceeding.

         Counsel for the parties are directed to meet and confer about dates on which they are

available to hold a trial in this case. No later than one week from today, the parties shall file a

joint letter proposing several dates in October, November, December, or January on which all

parties and witnesses are available. Upon receipt of this letter, the Court will schedule the trial.

         The Clerk of Court is respectfully directed to terminate the motions pending at docket

entries 284 and 302.

SO ORDERED.

Dated:      August 5, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
